On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent Dale C. Feneli, Attorney Registration No. 0023616, last known business address in Mayfield Heights, Ohio.
The court coming now to consider its order of July 7, 1999, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of eighteen months with the last six months stayed, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by this court that Dale C. Feneli be and hereby is reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
*1209For earlier case, see Cleveland Bar Assn. v. Feneli (1999), 86 Ohio St.3d 102, 712 N.E.2d 119.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.